J-A05023-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOEL J. BERRIOS                            :
                                               :
                       Appellant               :   No. 1653 EDA 2019

            Appeal from the PCRA Order Entered September 27, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0015025-2012


BEFORE:      OLSON, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY NICHOLS, J.:                               FILED APRIL 21, 2021

        Appellant Joel J. Berrios appeals from the order denying his first, timely

Post Conviction Relief Act1 (PCRA) petition following an evidentiary hearing.

Appellant’s present counsel, Stephen T. O’Hanlon, Esq. (present counsel),2

has filed a motion to withdraw in this Court and a Turner/Finley3 Brief. We

affirm and grant present counsel’s motion to withdraw.

        The PCRA court summarized the factual and procedural history as

follows: “[O]n January 19, 2012, [A]ppellant shot and killed Japeth Allen on
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   42 Pa.C.S. §§ 9541-9546.

2 Present counsel did not represent Appellant at the PCRA hearing. The PCRA
court appointed present counsel to represent Appellant on this appeal from
the denial of his PCRA petition.

3Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).
J-A05023-21



the 600 block of West Huntingdon Park Avenue in southwest Philadelphia.

Ballistic evidence, cell phone records, and post–crime inculpatory comments

made by Appellant established his guilt.”           PCRA Ct. Op., 9/23/19, at 1-2

(record citations omitted).

        On October 17, 2013, Appellant entered a negotiated guilty plea to

charges of third-degree murder, criminal conspiracy, and carrying a firearm

without a license.4 That same day, the trial court imposed the agreed-upon

sentence of nineteen to forty years’ incarceration. At the time of the guilty

plea and sentencing, Roger Schrading, Esq. (plea counsel) of the Defender

Association represented Appellant.             Appellant did not file post-sentence

motions or a notice of appeal.

        Appellant filed a pro se PCRA petition on June 14, 2014, claiming that

plea counsel was ineffective for not filing post-sentence motions and a direct

appeal. Appellant filed an amended pro se PCRA petition asserting that his

mandatory minimum sentence under 42 Pa.C.S. § 9714 violated Apprendi v.

New Jersey, 530 U.S. 466 (2000). Subsequently, the PCRA court appointed

Earl G. Kauffman, Esq. (PCRA counsel) to represent Appellant. PCRA counsel

filed an amended petition on December 15, 2017, alleging that plea counsel

provided ineffective assistance of counsel by not filing a notice of appeal from

the judgment of sentence. Am. PCRA Pet., 12/16/17, at 2; Mem. of Law,

12/16/17, at 1-3. PCRA counsel also noted that Appellant wanted to request

____________________________________________


4   18 Pa.C.S. §§ 2502(c), 903, and 6106(a)(1), respectively.

                                           -2-
J-A05023-21



reconsideration of his sentence and that his sentence was illegal under

Alleyne v. United States, 570 U.S. 99 (2013). Am. PCRA Pet., 12/16/17,

at 2; Mem. of Law, 12/16/17, at 3-5.5 PCRA counsel concluded that these

sentencing claims were meritless. Am. PCRA Pet., 12/16/17, at 2; Mem. of

Law, 12/16/17, at 3-5.         PCRA counsel only sought relief on the claim of

ineffective assistance of plea counsel. Am. PCRA Pet., 12/16/17, at 2-3; Mem.

of Law, 12/16/17, at 2-3, 5.

       The PCRA court conducted evidentiary hearings on September 25, 2018

and September 27, 2018, at which plea counsel and Appellant testified. Plea

counsel testified that he did not recall Appellant requesting that he file a post-

sentence motion or a motion for reconsideration. N.T., 9/25/18, at 9. Plea

counsel stated that it was his practice to file an appeal if requested, even when

the guilty plea limited the issues that could be raised on appeal. Id. at 9, 12.

Plea counsel did not recall Appellant requesting that he file an appeal. Id. at

10. Plea counsel also testified that he would have explained to Appellant that

because he pleaded guilty, the issues he could raise on appeal were limited

and he had a low likelihood of success on appeal. Id. at 13. Plea counsel

stated: “I certainly never would’ve said he had no right to an appeal.”       Id.

During the hearing, the Commonwealth showed plea counsel two letters

Appellant had sent to the Defender Association and one letter from plea

____________________________________________


5 The pages of the memorandum of law are mis-numbered, the fourth page
lacks a page number and the fifth page is numbered as the fourth. We have
corrected the numbering in our citations.

                                           -3-
J-A05023-21



counsel to Appellant, collectively marked as Exhibit C-2. Id. at 10, 16. One

letter was dated November 13, 2013 and addressed to plea counsel; the

second letter was dated November 25, 2013 and addressed to another

attorney with the Defender Association. Id. at 11. Plea counsel explained

that in the letters, Appellant requested clarification about how his sentences

were structured, i.e., whether the sentences would run concurrently and how

it would affect the credit he received for time served. Id. at 10-11. Plea

counsel responded to Appellant’s question about time credit on November 20,

2013. Id. at 14. Plea counsel testified that Appellant did not request plea

counsel file an appeal in these letters. Id. at 11, 14-15.

      Appellant testified at the PCRA hearing that plea counsel only informed

him that he had ten days to file a motion to withdraw the guilty plea, and did

not tell him that he had thirty days to file an appeal. N.T., 9/27/18, at 5.

Appellant claimed that when he was signing the written guilty plea colloquy,

he asked plea counsel about an appeal and his counsel asked him what were

his grounds to appeal.    Id. at 6.   Appellant stated that he believed plea

counsel’s response meant he had no grounds to appeal. Id. at 6-8. Appellant

conceded that he did not ask plea counsel to file an appeal in the letters he

sent to the Defender Association’s office. Id. at 11.

      At the conclusion of the hearing, the PCRA court stated:

      We heard from [plea counsel]. We heard from [Appellant]. [Plea
      counsel] recalled this case and that [Appellant] had never asked
      for an appeal. In fact, he never asked for an appeal. In fact, it
      was a negotiated guilty plea in which he accepted the offer and
      was aware of what the sentence was. Based on a review of all the

                                      -4-
J-A05023-21


       facts and having heard from the witnesses in this case,
       [Appellant’s] motion is denied.

Id. at 14; see also PCRA Ct. Op. at 2 (stating that the PCRA court found

Appellant’s testimony not credible). The PCRA court issued a written order

memorializing its decision that same day.

       Appellant initially did not file an appeal from the denial of his PCRA

petition. On March 11, 2019, Appellant filed a second pro se PCRA petition,

alleging that PCRA counsel abandoned him by not filing a notice of appeal from

the denial of his PCRA petition.         The PCRA court granted the petition and

reinstated Appellant’s right to appeal the September 27, 2018 order denying

his PCRA petition nunc pro tunc on June 4, 2019.              Also, the PCRA court

appointed present counsel to represent Appellant on appeal.

       Appellant filed a timely notice of appeal following the reinstatement of

his appellate rights nunc pro tunc.            Present counsel subsequently filed a

Pa.R.A.P. 1925(c)(4) statement, indicating his intent to withdraw pursuant to

Finley and identifying three issues Appellant sought to raise on appeal. The

PCRA court filed a Rule 1925(a) opinion addressing the issues Appellant raised

in the Rule 1925(c)(4) statement.

       Thereafter, counsel filed a motion to withdraw as counsel and a Finley

letter of no merit (Turner/Finley brief) in this Court. On November 14, 2019,

Appellant filed an application for relief seeking to file a pro se brief.6      On
____________________________________________


6In his application for relief, Appellant set forth the same three issues he
wished to argue on appeal that appear in the Rule 1925(c)(4) statement and



                                           -5-
J-A05023-21



December 3, 2019 this Court remanded this case to the PCRA court for

Appellant to file a supplemental Rule 1925(b) statement and for the trial court

to prepare a supplemental opinion addressing any issues Appellant might

raise. On September 17, 2020 the PCRA court filed a response indicating that

Appellant had not filed a Rule 1925(b) statement within the time allotted in

our order and returned the record to this Court.

       Present counsel’s Turner/Finley brief identifies three issues, which we

summarize as follows:

          1. Appellant’s sentence was illegal because the trial court did
             not provide a contemporaneous reason for deviating from
             the sentencing guidelines.

          2. Appellant’s sentence was illegal because the trial court failed
             to order a pre-sentence investigation report (PSI).

          3. The third-degree murder statute is impermissibly vague.

Turner/Finley Brief at 3-5. Appellant has not filed a pro se brief or retained

private counsel for this appeal.

       Before we address the issues identified by present counsel, we must

first address whether counsel has fulfilled the procedural requirements for

withdrawing     his   representation.          When   counsel   seeks   to   withdraw

representation in a collateral appeal, the following conditions must be met:

       Counsel petitioning to withdraw from PCRA representation must
       proceed . . . under Turner . . . and Finley,. . . must review the
       case zealously. Turner/Finley counsel must then submit a “no-
____________________________________________


present counsel’s Turner/Finley brief. Compare App. for Relief, 11/14/19,
at 1-2 with Rule 1925(c)(4) Statement, 9/10/19, at 1-2, and Turner/Finley
Brief at 3-5.

                                           -6-
J-A05023-21


      merit” letter to the trial court, or brief on appeal to this Court,
      detailing the nature and extent of counsel’s diligent review of the
      case, listing the issues which petitioner wants to have reviewed,
      explaining why and how those issues lack merit, and requesting
      permission to withdraw.

      Counsel must also send to the petitioner: (1) a copy of the “no
      merit” letter/brief; (2) a copy of counsel’s petition to withdraw;
      and (3) a statement advising petitioner of the right to proceed pro
      se or by new counsel.

                                  *    *    *

      [W]here counsel submits a petition and no-merit letter that . . .
      satisfy the technical demands of Turner/Finley, the [court in
      which the application was filed, meaning the trial court or the
      appellate court] must then conduct its own review of the merits
      of the case. If the court agrees with counsel that the claims are
      without merit, the court will permit counsel to withdraw and deny
      relief.

Commonwealth v. Doty, 48 A.3d 451, 454 (Pa. Super. 2012) (citation

omitted and some formatting altered).

      Here, present counsel described the extent of his review, evaluated the

issues Appellant identified, and concluded that all of Appellant’s issues are

meritless.   In addition, counsel has included a letter he sent to Appellant

containing a copy of his motion to withdraw and a copy of the Turner/Finley

brief. In the letter, counsel advised Appellant of his right to proceed pro se or

through privately retained counsel.     Therefore, we conclude that present

counsel has complied with the requirements necessary to withdraw as counsel.

See Doty, 48 A.3d at 454. We now independently review Appellant’s claims

to determine whether they entitle him to relief.




                                      -7-
J-A05023-21



       The first two issues identified in present counsel’s Turner/Finley brief

relate to Appellant’s sentence, therefore we will summarize them together.

Appellant’s first issue is that his sentence of nineteen to forty years’

incarceration   is   illegal    because   the   trial   court   did   not   provide   a

contemporaneous statement explaining its reasons for deviating from the

sentencing guidelines.         Turner/Finley Brief at 3.        In the second issue,

Appellant claims that his sentence is illegal because the trial court failed to

order a PSI. Id. at 4-5. Counsel maintains that both of these claims are

without merit and cannot be presented to this Court on PCRA review. Id. at

3-5.

       Our standard of review from the denial of a PCRA petition “is limited to

examining whether the PCRA court’s determination is supported by the

evidence of record and whether it is free of legal error.” Commonwealth v.

Ousley, 21 A.3d 1238, 1242 (Pa. Super. 2011) (citation omitted). “The PCRA

court’s credibility determinations, when supported by the record, are binding

on this Court; however, we apply a de novo standard of review to the PCRA

court’s legal conclusions.”       Commonwealth v. Mitchell, 105 A.3d 1257,

1265 (Pa. 2014) (citation omitted). Further, “[a]ny claim not raised in the

PCRA petition is waived and not cognizable on appeal.” Commonwealth v.

Washington, 927 A.2d 586, 601 (Pa. 2007) (citations omitted); see also

Pa.R.A.P. 302(a) (stating that “[i]ssues not raised in the trial court are waived

and cannot be raised for the first time on appeal”).

       This Court has explained:

                                          -8-
J-A05023-21


          The phrase “illegal sentence” is a term of art in Pennsylvania
          Courts that is applied to three narrow categories of cases.
          Those categories are: (1) claims that the sentence fell
          “outside of the legal parameters prescribed by the
          applicable statute”; (2) claims involving merger/double
          jeopardy; and (3) claims implicating the rule in Apprendi
          v. New Jersey, 530 U.S. 466 . . . (2000).

      The latter category includes claims that arise under the progeny
      of Apprendi, including Alleyne v. United States, 570 U.S. 99 .
      . . (2013). Additionally, this Court has also held that claims
      pertaining to the Eighth Amendment’s Cruel and Unusual
      Punishment Clause also pertain to the legality of the sentence.

Commonwealth v. Smith, 194 A.3d 126, 137 (Pa. Super. 2018) (some

citations omitted and some formatting altered), appeal denied, 208 A.3d 64

(Pa. 2019).

      A claim that the trial court departed from the sentencing guidelines

without   stating   adequate   reasons    for   the   departure   implicates   the

discretionary aspects of sentence, not its legality. See Commonwealth v.

Griffin, 804 A.2d 1, 6-7 (Pa. Super. 2002) (noting that a claim that trial court

failed to give sufficient reasons on the record for its deviation from the

guidelines implicates the discretionary aspects of sentence).        Likewise, “a

claim that the court erred in failing to order a PSI report raises a [challenge

to the] discretionary aspect of sentencing . . . .”         Commonwealth v.

Flowers, 950 A.2d 330, 331 (Pa. Super. 2008).          This Court has held that

“claims regarding the discretionary aspects of sentence are not cognizable

under the PCRA.” Commonwealth v. Torres, 223 A.3d 715, 716-17 (Pa.

Super. 2019) (citing 42 Pa.C.S. § 9543(a)(2)(vii)).




                                      -9-
J-A05023-21



      Instantly, we note that Appellant’s claims that the trial court erred by

failing to explain its departure from the sentencing guidelines and by not

ordering a PSI are waived for this appeal because he did not raise them before

the PCRA court.    See Washington, 927 A.2d at 601; see also Pa.R.A.P.

302(a).   Although framed as challenges to the legality of his sentence,

Appellant’s claims implicate the discretionary aspects of sentence.         See

Flowers, 950 A.2d at 331; Griffin, 804 A.2d at 6-7.          Therefore, even if

Appellant had preserved these claims for appellate review by presenting them

to the PCRA court, they are not cognizable under the PCRA. See Torres, 223

A.3d at 716-17. Accordingly, we agree with present counsel that these claims

cannot be considered in this appeal.

      The third issue identified by present counsel is Appellant’s claim that the

third-degree murder statute, 18 Pa.C.S. § 2502(c), is impermissibly vague.

Turner/Finley Brief at 5-6. Present counsel states that this claim was not

preserved and there is no legal authority to support the claim. Id.

      Section 2502 defines third-degree murder as “[a]ll other kinds of

murder. . . .” 18 Pa.C.S § 2502(c). Our Supreme Court has stated that “[a]

statute may be deemed to be unconstitutionally vague if it fails in its

definiteness or adequacy of statutory expression.      This void-for-vagueness

doctrine . . . implicates due process notions that a statute must provide

reasonable standards by which a person may gauge his future conduct, i.e.,

notice and warning.” Commonwealth v. Ludwig, 874 A.2d 623, 628 (Pa.

2005) (citation omitted). “A statute will only be found unconstitutional if the

                                     - 10 -
J-A05023-21



statute is so vague that persons of common intelligence must necessarily

guess at its meaning and differ as to its application.” Commonwealth v.

Brensinger, 218 A.3d 440, 456 (Pa. Super. 2019) (citation and quotation

marks omitted).

       Appellant’s intended claim that Section 2502(c)’s definition of third-

degree murder is void for vagueness is waived for appellate review because

Appellant did not raise this claim before the PCRA court.7 See Washington,

927 A.2d at 601; see also Pa.R.A.P. 302(a). Therefore, we agree with present

counsel’s conclusion that no appellate relief is due.

       Based on our independent review of the record, we agree with present

counsel that the claims Appellant intended to raise on appeal do not provide



____________________________________________


7  We note that this Court previously held that a void-for-vagueness challenge
to a sentencing statute could be raised in a petition for writ of habeas corpus
because such a claim was not cognizable under the PCRA.                    See
Commonwealth v. Rouse, 191 A.3d 1, 6-7 (Pa. Super. 2018); cf.
Commonwealth v. Torres, 541 EDA 2020, 2020 WL 6888178 (Pa. Super.
filed Nov. 24, 2020) (unpublished mem.) (applying Rouse to conclude that
the trial court properly regarded a petitioner’s filing claiming that Section
2502(c), defining third-degree murder, and Section 1102(d), defining the
penalties for third-degree murder, were void for vagueness as a petition for
habeas corpus relief). However, the Supreme Court of Pennsylvania recently
held in Commonwealth v. Moore, ___ A.3d ___, 14 EAP 2019, 2021 WL
1133063 (Pa. filed Mar. 25, 2021), that such claims must be raised under the
PCRA and expressly overruled Rouse. Moore, 2021 WL 1133063 at *6-*7.
We add that, here, Appellant’s intended void-for-vagueness claim implicates
his guilt or innocence for the underlying offense, and not the legality of his
sentence.




                                          - 11 -
J-A05023-21



a basis for appellate relief.8 See Doty, 48 A.3d at 454. Therefore, present

counsel is entitled to withdraw from representing Appellant.

       Order affirmed. Application to withdraw as counsel granted.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/21/2021




____________________________________________


8 Present counsel’s Turner/Finley brief refers in passing to Appellant’s initial
claim that plea counsel was ineffective for failing to file a direct appeal.
However, based on counsel’s representations and Appellant’s pro se
application for relief, it appears that Appellant intended to abandon this claim
in the present appeal. In any event, the PCRA court concluded that Appellant’s
claim that he requested trial counsel file a direct appeal was not credible. See
PCRA Ct. Op. at 2. The PCRA court’s credibility determination is binding on
this Court. See Mitchell, 105 A.3d at 1265. Based on our review of the
record, we agree with the PCRA court that Appellant failed to establish trial
counsel was ineffective for not filing a direct appeal. See Ousley, 21 A.3d at
1242.

                                          - 12 -